Citation Nr: 1408896	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for gastroesophageal reflux disease (GERD) with laproscopic scar status post fundoplication.

2.  Entitlement to a compensable initial evaluation for hypertension.

3.  Entitlement to service connection for a right ankle disability, claimed as tendonitis.

4.  Entitlement to service connection for left foot cellulitis or its residuals.

5.  Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 Travel Board hearing.  A transcript of the hearing is of record.  
 
The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and VBMS.

The issues of entitlement to service connection for a right ankle disability, entitlement to service connection for left foot cellulitis or its residuals, entitlement to a compensable initial rating for a GERD, and entitlement to a compensable initial rating for hypertension are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

In February 2013 correspondence, the Veteran indicated that he desired to withdraw his appeal for entitlement to service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.204  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement signed in February 2013, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss disability.  This is certainly permissible under the Board's rules of practice. See 38 C.F.R. § 20.204.  Accordingly, the appeal as to that issue must be dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss disability is dismissed.

REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Recent Treatment Records 

Treatment records from recent years do not reflect current uncontrolled hypertension, significantly symptomatic GERD, a right ankle disability distinct from generalized arthritis, or a left foot condition associated with the Veteran's past cellulitis of the left foot.  

GERD

At a May 2009 VA gastrointestinal examination, the Veteran reported a history of heartburn after meals beginning in the 1980s, and being treated at that time with medication including Prilosec, without resolution of symptoms.  He underwent laproscopic Nissen fundoplication in 1995 which reportedly resulted in improvement, until "a couple of years ago," and he was now taking omeprazole.  He reported currently doing well on omeprazole, but having to watch his diet, avoiding acidic foods.  The examiner assessed that the condition was stable since onset, with response to treatment good.  The Veteran reported no side effects of current treatment.  The examiner observed that the laproscopic surgical scars were "beautifully healed" and barely visible.  

The examiner noted that the Veteran's was self-employed in a retail capacity for the past four years, with no time lost from work in the past year.  The examiner assessed that there were no effects on employment capacity or usual daily activities from the Veteran's GERD.  

At his February 2013 hearing the Veteran endorsed numerous symptoms which he attributed to his GERD.  A contemporaneous examination would be of assistance in adjudicating the claim.  

Hypertension

At a May 2009 VA examination for the Veteran's hypertension, the Veteran provided a history of being told that he had high blood pressure in the mid -1990s during a medical care visit, and then beginning diet and exercise, and ultimately being placed on blood pressure medication in 2001.  The examiner noted that the Veteran's hypertension was asymptomatic, with a stable course since onset, with good response to treatment and no side effects of medication taken.  The examiner noted that while a diagnosis of hypertension was previously established, the Veteran's blood pressure readings taken for purposes of establishing the presence of hypertension were 120/78, 120/78, and 120/76.   One-day readings were 120/78, 120/78, and 118/80.   The examiner assessed essential hypertension, while finding no hypertensive heart disease, and no significant effects on occupational activities and no effects on usual daily activities.  

At his February 2013 hearing the Veteran testified to the effect that he had elevated blood pressure currently requiring two medications for control.  A new examination would be of assistance in adjudicating the claim. 

Left Foot Cellulitis

Service records from January 2004 document treatment for the initial foot infection diagnosed as cellulitis, manifested by swelling and purulent discharge.  Records from February 2004 document a resolving left foot condition.  

At a May 2009 VA examination of the Veteran's left foot, the examiner noted the Veteran's history of cellulitis of the left fifth digit in service, treated with incision, drainage, and medication.  The Veteran denied recurrence, and the examiner assessed that the condition was resolved.  

At his February 2013 hearing before the undersigned, the Veteran testified to recurrent episodes left foot cellulitis following the initial development of cellulitis in his left foot in service in January 2004.  The Veteran testified that he has a residual scar from the lancing and draining, and that he has recurrences of infection along the scar line, such that he has learned to lance it and pack it himself.  He also testified that he had showed the condition to his primary care doctor and she had said that it was the same condition he had before, but he was unsure whether she had written this in a medical record.  

The recurrence of cellulitis infection or ongoing infection would be cause for service connection of such a chronic condition, yet recent treatment and evaluation records do not reflect any such recurrence.  An examination during an interval which the Veteran has characterized as "flare-up," or a recurrence of the infection and/or cellulitis, would be of assistance in adjudication.  

Right Ankle

Service treatment records include a May 1990 record of treatment for overuse syndrome of the right foot.  Prior to this assessment, the provisional diagnosis had been tendonitis of the right ankle.   

The Veteran neither asserted nor was examined specifically for a right ankle condition during his VA examinations in May 2009.  A VA general musculoskeletal examination in May 2009 briefly addressed the right ankle with normal findings.  Upon a May 2009 VA examination addressing the vicinity of the right ankle, the Veteran was evaluated for heel or calcaneal spurs bilaterally, with these shown by X-ray.  

The Veteran has been granted service connection for the heel spurs.  

At his February 2013 hearing the Veteran testified to having a long treatment history for his right ankle in service, beginning in Germany when his service activities included a lot of marching.  He testified that some marches had to be suspended due to difficulties with the ankle.  He reported a history of seeking ankle treatment on numerous occasions.  He testified to ongoing difficulty with the ankle.  

A contemporaneous examination directed at medical issues underlying the ankle claim would be of assistance in adjudication.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  This should include records of care by his primary care doctor, including as related to any recurrence or residuals of his left foot cellulitis.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the current degree of severity of his GERD.  The claims folder and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folder should be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.  

3.  The Veteran should be afforded a VA examination to determine the current degree of severity of his hypertension.  The claims folder and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folder should be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.  

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any right ankle disability present during the period of the claim (other than the already service-connected right heel spur). The claims files and any pertinent evidence in Virtual VA and VBMS that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, for each identified right ankle disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service.  

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether there is any left foot cellulitis or its residuals etiologically related to left foot cellulitis treated during service.  With the Veteran's cooperation, the examination should be scheduled during an interval of flare-up or active left foot cellulitis.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, for each identified left foot condition potentially associated with cellulitis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the condition originated with the Veteran's left foot cellulitis in service, or is otherwise etiologically related to service.  

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

6.  The RO or the AMC also should undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


